DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
Claims 1-22 are pending with claims 1-9 withdrawn and claims 21-22 new. 
Allowable Subject Matter
Claims 10-13 are allowed.
Claims 15-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Examiner’s Note
When making amendments to the claims Applicant is advised to be careful and not add new matter.  If Applicant believes that support is present in the Figures then Applicant is advised to consider amending the text of the Specification to capture the new limitations while being careful not to add new matter.  Applicant is advised to precisely point out where in the disclosure as filed, not the PGPUB, support is present for any amendments.
WITHDRAWN REJECTIONS
All rejections of record in the Office Action mailed 10/8/2020 have been withdrawn due to Applicant’s amendments in the Paper filed 1/8/2021.
NEW REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Official Correspondence.
Claim Rejections - 35 USC § 103
Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Scheinberg (US 6,066,235).
The claims are interpreted as being directed to a product and not a method of making.  The method language is interpreted to the extent that it further describes the product.
Scheinberg (‘235) teaches an aligned discontinuous fiber composite product comprising a matrix of discontinuous fibers (See Abs.,  col. 4, l. 3+, FIGs 2-2A, fibers #125 to be aligned.), 

    PNG
    media_image1.png
    528
    821
    media_image1.png
    Greyscale

each discontinuous fiber having a longitudinal fiber axis (See FIGs 2-2A.), the composite product comprising a free, uncut edge extending along an edge axis (See FIGs 2-2A.), however, fails to expressly disclose wherein the longitudinal fiber axis of a majority of the discontinuous fibers in the composite product are aligned within a predetermined alignment tolerance of an alignment axis nonparallel to the edge axis.
The orientation/alignment language is interpreted as being broad.  The tolerance does not specify any value and thus could be 0%, 50%, 90% or any arbitrary value.  Since no value is specified any value would be included.
It would have been obvious to a person having ordinary skill in the art at the time of filing that Scheinberg’s (‘235) product would meet the generic language in the claim as nearly all if not all similar products would as no specific point of reference is set forth and no specific tolerance value is set forth.
ANSWERS TO APPLICANT’S ARGUMENTS
The limitations of the amended/new claims are discussed above.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T O'HERN whose telephone number is (571)272-6385.  The examiner can normally be reached on M-Th 5:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRENT T O'HERN/              Primary Examiner, Art Unit 1793                                                                                                                                                                                          	January 9, 2021